                                                         IT IS ORDERED

                                                         Date Entered on Docket: May 13, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:                                                   Case No. 21-10382-t7
                                                           Chapter: 7
  Maria Teresa McLane
  aka Teresa C McLane,

                      Debtor.


     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
    ABANDON PROPERTY LOCATED AT 3210 SOMBRERO RD. SW, DEMING, NEW
                           MEXICO 88030

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on April 13, 2021, Docket No. 11 (the "Motion") by Bank of Oklahoma,

  N.A., its successors and/or assigns ("Movant"). The Court, having reviewed the record and the

  Motion, and being otherwise sufficiently informed, FINDS:

           1.     On April 13, 2021, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case Trustee, Philip J. Montoya and Attorney for Debtor, Kenneth G. Egan by

  use of the Court's case management and electronic filing system for the transmission of notices,




                                                  1
  *4791080454135001*
  Case 21-10382-t7 Doc 16 Filed 05/13/21 Entered 05/13/21 14:15:13 Page 1 of 4
as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor, Maria Teresa

McLane by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

       2.      The Motion relates to the property known as 3210 Sombrero Rd. SW,

Deming, New Mexico 88030 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on May 7, 2021;

       6.      As of May 10, 2021, neither Debtor(s) nor Trustee, nor any other party in interest,

filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on May 10, 2021, Dyane Martinez, a Legal

Assistant of Weinstein & Riley, P.S., searched the data banks of the Department of Defense

Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Maria Teresa McLane aka Teresa C. McLane (the “Debtor”) is currently on active

military duty of the United States.

       IT IS THEREFORE ORDERED:


                                                2
*4791080454135001*
Case 21-10382-t7 Doc 16 Filed 05/13/21 Entered 05/13/21 14:15:13 Page 2 of 4
       1.       Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby granted relief from the automatic stay:

                a.     To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor is a party, to the extent permitted by applicable

       non-bankruptcy law, such as by commencing or proceeding with appropriate action

       against Debtor or the Property, or both, in any court of competent jurisdiction; and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor, although Debtor can be named as a defendant

in litigation to obtain an in rem judgment or to repossess the Property in accordance with

applicable non-bankruptcy law.

       4.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       5.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                  3
*4791080454135001*
Case 21-10382-t7 Doc 16 Filed 05/13/21 Entered 05/13/21 14:15:13 Page 3 of 4
       6.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor and to enter into a loan

modification with Debtor.


                                  XXX END OF ORDER XXX


Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
2501 San Pedro Drive NE, Bldg. A, Suite 102
Albuquerque, NM 87110
Direct: 505-348-3075
Fax: 505-214-5116
Email: ElizabethF@w-legal.com
Attorney for Movant


Copies to:

Debtor:
Maria Teresa McLane
3210 Sombrero Rd. SW
Deming, NM 88030

Debtor’s Counsel:
Kenneth G Egan
1111 E Lohman
Las Cruces, NM 88001-3268

Trustee
Philip J. Montoya
1122 Central Ave SW Ste #3
Albuquerque, NM 87102

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                                 4
*4791080454135001*
Case 21-10382-t7 Doc 16 Filed 05/13/21 Entered 05/13/21 14:15:13 Page 4 of 4
